Case 20-20425-GLT         Doc 339
                               Filed 09/10/21 Entered 09/10/21 10:58:44 Desc Main
                              Document      Page 1 of 4             FILED
                                                                    9/10/21 10:20 am
                                                                    CLERK
                   IN THE UNITED STATES BANKRUPTCY COURT            U.S. BANKRUPTCY
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$

 IN RE:

 VIDEOMINING CORPORATION,                    Bankruptcy No. 20-20425-GLT

                Debtor.                      Chapter 11

 VIDEOMINING CORPORATION,                    Related to Doc Nos. 327 & 3346
 and WHITE OAK BUSINESS
 CAPITAL, INC.,                              Hearing Date and Time:
                                             September 9, 2021 at 10:30 am
                Movants,

          vs.

 NO RESPONDENT.


 IN RE:

 RAJEEV SHARMA and                           Bankruptcy No. 20-22860-GLT
 VISHNU SHARMA,
                                             Chapter 7
                Joint Debtors.
                                             Related to Doc. Nos. 57 & 60
 RAJEEV SHARMA and
 VISHNU SHARMA and                           Hearing Date and Time:
 WHITE OAK BUSINESS                          September 9, 2021 at 10:30 am
 CAPITAL, INC.,

                Movants,

          vs.

 NO RESPONDENT.

                                    ORDER OF COURT

          It is hereby ORDERED, ADJUDGED and DECREED that the Joint Motion to

 Approve Settlement Agreement filed by VideoMining Corporation (“VideoMining”),

 Rajeev and Vishnu Sharma (the “Sharmas”) and White Oak Business Capital, Inc.

 (“White Oak”) (VideoMining ECF #327; Sharma ECF #57), is granted and that the
Case 20-20425-GLT      Doc 339    Filed 09/10/21 Entered 09/10/21 10:58:44          Desc Main
                                 Document      Page 2 of 4


 Settlement Agreement attached as Exhibit A to the Motion, as modified by the First

 Amendment to Settlement Agreement, which is attached as Exhibit A to the Supplement

 to Joint Motion to Approve Settlement Agreement (VideoMining ECF #334; Sharma

 ECF #60) is approved with the general terms of said approved Settlement Agreement

 and Release being as follows:

                a.)   White Oak will be paid $200,000.00 at the closing on the VMC

 Sale. If the proceeds from the sale after payment in full to Enterprise Bank are

 insufficient to make this payment, the Sharmas will make up the difference.

                b.)   White Oak will support the VMC Sale.

                c.)   White Oak will receive a $50,000 payment from the Debtors on or

 before November 15, 2021. To the extent possible, this payment will be made by

 VideoMining.

                d.)   On or before February 15, 2022, White Oak shall receive an

 additional $175,000.00. To the extent possible, $50,000 of this payment will be made by

 VideoMining. The remaining $125,000 will be paid by the Sharmas. It is anticipated that

 the source of funds for this payment will come from an account at Enterprise Bank,

 which account is currently pledged to Enterprise Bank as collateral for VideoMining’s

 DIP Loan (the “Pledged Account”). However, this payment is not conditioned upon the

 Pledged Account being released and Enterprise Bank shall have no obligation to

 release the Pledged Account until the DIP Loan is paid in full. Additionally, if the DIP

 Loan is paid in full prior to February 15, 2022, the Pledged Account will be paid to White

 Oak.

                e.)   Rajeev Sharma will make sixty (60) monthly payments to White

 Oak in the amount of $3,750.00.

                                             -2-
Case 20-20425-GLT      Doc 339    Filed 09/10/21 Entered 09/10/21 10:58:44       Desc Main
                                 Document      Page 3 of 4


              f.)    The amounts that VideoMining and the Sharmas have agreed to

 pay White Oak as set forth in the above paragraphs will be secured by Mortgages on

 the Sharma’s residence and office condo, as well as a Confession of Judgment signed

 by Rajeev Sharma. Additionally, the Parties have negotiated a Deposit Account Control

 Agreement (the “DACA”) in order to grant White Oak a junior security interest in the

 Sharma’s account at Enterprise Bank. The DACA conveys no control to White Oak over

 the Sharma’s account at Enterprise Bank until the DIP Loan has been paid in full. The

 Mortgages, the Confession of judgment, the DACA, and a Promissory Note are

 attached as exhibits to the Settlement Agreement.

              g.)    The Parties will mutually release each other and anyone claiming

 through them from all claims.

              h.)    White Oak shall discontinue the Dischargeability Case.

       It is further ORDERED that the parties are authorized to enter into the Note, the

 DACA, the Confession of the Judgement and the Mortgages consistent with the forms

 appended to the Settlement Agreement.

       It is further ORDERED that obligations of Rajeev Sharma under the Settlement

 Agreement shall survive the closing of Bankruptcy Case 20-22860-GLT.

       It is further ORDERED that the obligations of the Sharmas under the DIP Loan

 Documents (as that term is defined in the Fifth Stipulation and Consent Order dated

 February 25, 2021 (ECF #250)) shall survive any discharge granted the Sharmas at

 Bankruptcy Case 20-22860-GLT.

       It is further ORDERED that the Settlement Agreement shall not be effective

 unless and until this Honorable Court enters an Order approving the VMC Sale or a sale

 to another purchaser as a result of competitive bidding at the hearing on the Motion for

                                            -3-
Case 20-20425-GLT      Doc 339    Filed 09/10/21 Entered 09/10/21 10:58:44      Desc Main
                                 Document      Page 4 of 4


 Sale of Personalty and Intellectual Property Assets Free and Clear of all Liens, Claims

 and Encumbrances filed at ECF #308.



 Date: September 10, 2021
                                          Gregory L.
                                                  L. Taddonio
                                          United States Bankruptcy Judge




                                            -4-
